NO. 12-08-00493-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



RICHARD WADE MATHEWS,§
	APPEAL FROM THE 173RD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	HENDERSON COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

 Appellant entered a guilty plea to the offense of burglary of a habitation and was placed on
community supervision for five years.  The trial court certified that this is a plea bargain case and
that Appellant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The certification is signed by
Appellant and his trial counsel. Appellant subsequently sought the trial court's permission to appeal,
which was denied on January 12, 2009.  See Tex. R. App. P. 25.2(B).  Accordingly, the appeal is
dismissed for want of jurisdiction.
Opinion delivered January 14, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.





(DO NOT PUBLISH)